Exhibit 10.5
CSS INDUSTRIES, INC.
FY2009 Management Incentive Program Criteria
C.R. Gibson, LLC
These FY2009 Management Incentive Program Criteria has been approved by the
Human Resources Committee (the “Committee”) of the Board of Directors of CSS
Industries, Inc. (“CSS”) in connection with the CSS Industries, Inc. Management
Incentive Program (the “Program”). All defined terms used herein and not
otherwise defined shall have the respective meanings set forth in the Program.
These FY2009 Management Incentive Program Criteria are not intended in any way
to alter, modify or supercede the terms of the Program, and reference should be
made to such Program for a full description of the terms of the Program.
For CSS’ fiscal year ending March 31, 2009, these FY2009 Management Incentive
Program Criteria shall apply solely to eligible Participants who are employed by
CSS’ C.R. Gibson, LLC (the “Company”).
Notwithstanding any provision in this document or otherwise to the contrary, the
Committee, in its sole discretion, reserves the right (a) to determine the
eligibility requirements for participation in the Program; (b) to determine
whether an employee satisfies the eligibility requirements for participation in
the Program; (c) to award an Award, if any, to a Participant under the Program;
(d) to deny payment of an Award to a Participant otherwise eligible under the
terms of the Program or this document; (e) to make an Award, if any, to a
Participant in a greater or lesser amount than provided for in the Program or
this document; and/or (f) to make an Award, if any, in a manner or on a schedule
other than as provided for in the Program or this document.
Participants
The Company’s employees eligible to be Participants under the Program are
limited to the Company’s employees listed on Exhibit “A” attached hereto, which
list may be modified from time to time, and at any time, at the sole discretion
of the Committee upon the recommendation by the Company’s President.
Notwithstanding any provision in this document or otherwise to the contrary, the
Committee, in its sole discretion, reserves the right to change or modify the
eligibility requirements for participation in the Program at any time and from
time to time, and to determine whether an employee satisfies the eligibility
requirements for participation in the Program. Any new or existing Company
employee who becomes eligible for the first time to participate in the Program
may, at the Company President’s sole discretion, be eligible to receive a bonus
payment, if any, prorated for the months he or she is eligible to receive an
Award under the Program; provided, however, that Committee approval shall be
required for any Award under the Program to any newly eligible Company employee
who is an executive officer of CSS or who has an annual base salary in excess of
$200,000.

 

 



--------------------------------------------------------------------------------



 



Participant Performance Criteria
For the Company’s fiscal year ending March 31, 2009, each Participant is
eligible to receive an Award calculated using a base amount equal to such
Participant’s Target Index Amount (as such term is defined below). Unless
otherwise determined by the Committee, in its sole discretion, the Award is
divided into two parts: (a) a part entirely contingent upon the achievement by
the Company of at least a minimum level of OI (as such term is defined below),
as determined by the Committee in its sole discretion, and (b) a part entirely
contingent upon the achievement by CSS of at least a minimum level of earnings
per share (“EPS”) of CSS’ common stock, as determined by the Committee in its
sole discretion. If a minimum level for a part is not achieved, no Award for
that part will be paid. For purposes of the Program, “OI” is defined as the
Company’s operating income for the Company’s fiscal year ending March 31, 2009,
as adjusted based upon any permitted adjustments to, or exclusions from, the
determination of OI as determined by the Committee, in its sole discretion, at
the time that these FY2009 Management Incentive Program Criteria are approved by
the Committee. Unless otherwise set forth herein or determined by the Committee,
in its sole discretion, a Participant’s potential Award under the Program is
allocated based upon the following three components, with the following
respective percentages:

         
Company Component — Company OI Component
    50 %
Company Component — Company Individual Objective Component
    20 %
CSS Component — Earnings Per Share
    30 %

For the Company’s President, however, such individual’s potential Award under
the Program is allocated based upon the following two components, with the
following respective percentages:

         
Company Component — Company OI Component
    60 %
CSS Component — Earnings Per Share
    40 %

Target Index Amount
The “Target Index Amount” for each Participant is determined by multiplying
(i) the Participant’s guideline percentage (based upon the Participant’s
position and determined at the sole discretion of the Committee or, if not
specifically determined by the Committee, at the sole discretion of the
Company’s President) by (ii) the Participant’s base salary effective as of the
later of April 1, 2008 or the date upon which such Participant becomes eligible
to participate in the Program, as determined at the sole discretion of the
Committee or, if not specifically determined by the Committee, at the sole
discretion of the Company’s President.
Example: a Participant has a base salary of $40,000 effective as of April 1,
2008 and has a guideline percentage of 15%.

                        Guideline         Base Salary       Target Index
Percentage     *   as of 4/1/08   =   Amount 15 %   *   $ 40,000   =   $ 6,000

A Participant who changes job positions during the Fiscal Year (i.e., moves to a
higher or lower job level that is an eligible position under the Program) will
be eligible to receive an Award that is based upon the employee’s annual salary
and level in effect as of April 1, 2008, plus or minus any pro rata adjustment
that is effective with the change in position.
Each Participant’s Target Index Amount will be pro rated to reflect the period
commencing upon the later of April 1, 2008 or the date upon which such
Participant becomes eligible to participate in the Program, and ending March 31,
2008.
Each Participant’s Target Index Amount is not a guarantee that the applicable
Participant will receive such Target Index Amount, or any Award. If awarded, the
amount of any Award is subject to adjustment from the Target Index Amount based
upon, among other factors, the actual financial results of the Company. For
example, if a Participant’s performance is unsatisfactory, but the Company has
favorable fiscal year financial results, then the Committee may determine, in
its sole discretion, not to pay any Award to the unsatisfactory performer.

 

2



--------------------------------------------------------------------------------



 



Allocation of Target Index Amount
In determining the amount of the Award, the Target Index Amount is allocated as
follows: (a) 70% is entirely contingent upon the achievement by the Company of
at least a minimum level of OI, as determined by the Committee in its sole
discretion (the “Company Component”), and (b) 30% is entirely contingent upon
the achievement by CSS of at least a minimum level of EPS, as determined by the
Committee in its sole discretion (the “CSS Component”). For the Company’s
President, however, such individual’s Target Index Amount is allocated as
follows: (a) the Company Component is 60% and (b) the CSS Component is 40%. If a
minimum level for a part is not achieved, no portion of the Target Index Amount
allocated to that part will be paid.
Company Component
The Company Component consists of (i) a portion (the “Company OI Component”)
based upon the actual OI compared to targeted OI and (ii) a portion (the
“Company Individual Objective Component”) based upon both the actual OI compared
to targeted OI and the applicable Participant’s achievement of his or her
performance goals.
(i) Company OI Component
If the Company achieves at least a minimum level of OI, as determined by the
Committee in its sole discretion (the “Company OI Component Minimum Level”),
then the Participant is eligible to receive the Company OI Component. The
computation of the Company OI Component is set forth on Exhibit “B” attached
hereto.
(ii) Company Individual Objective Component
If the Company achieves at least a minimum level of OI, as determined by the
Committee in its sole discretion (the “Company Individual Objective Minimum
Level”), then the Participant is eligible to receive the Company Individual
Objective Component. The Company’s President is not eligible to receive the
Company Individual Objective Component.
The computation of the Company Individual Objective Component will be based upon
the actual OI compared to targeted OI, as modified by the applicable
Participant’s achievement of his or her performance goals. The computation
attributable to OI for the Company Individual Objective Component is set forth
on Exhibit “B” attached hereto.

 

3



--------------------------------------------------------------------------------



 



In addition, the computation of the Company Individual Objective Computation
will be determined based upon each Participant’s achievement of his or her
specific goals and objectives. Each Participant will develop with his or her
supervisor specific goals and objectives to be achieved by the Participant
during the Company’s fiscal year ending March 31, 2009. Such goals and
objectives should be documented in a manner acceptable to the Company’s
President, in his or her sole discretion, either at the beginning of the fiscal
year, the date upon which the Participant becomes eligible to participate in the
Program, the date upon which such Participant’s position with the Company
changes, or such other date as selected by the Company’s President, in his or
her sole discretion. At the end of the Company’s fiscal year ending March 31,
2009, the level of each Participant’s achievements of his or her goals and
objectives will be determined by the applicable Participant’s supervisor, in his
or her sole discretion up to a maximum achievement of 150%, and submitted to the
Company’s President for review and approval, in his or her sole discretion. With
respect to Participants who are executive officers of CSS or who have annual
base salaries in excess of $200,000, the Committee, in its sole discretion, will
review and approve, disapprove or modify the Company’s determination as to each
such Participant’s level of achievement of his or her goals and objectives. The
Program is not intended to duplicate the Company’s merit salary review process,
and a Participant’s Company Individual Objective Component ratings may vary from
his or her merit salary review performance rating.
Although a Participant’s achievement of his or her goals and objectives may
exceed 100%, up to a maximum of 150%, the aggregate amount payable to all
Company Participants attributable to the Company Individual Objective Component
shall not exceed the Company’s budgeted bonus amount attributable to the Company
Individual Objective Component without the prior approval of the Committee, in
its sole discretion.
CSS Component
If CSS achieves at least a minimum level of EPS, as determined by the Committee
in its sole discretion, then the Participant is eligible to receive the CSS
Component, which will be adjusted for CSS’ actual level of EPS achievement
compared to the targeted EPS. If a minimum level of EPS is not achieved, no
portion of the Target Index Amount allocated to EPS will be paid. The amount, if
any, attributable to the CSS Component will be adjusted based upon CSS’ actual
level of EPS achievement compared to targeted EPS.

 

4